      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 1 of 14 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LEONCIO GUMERCINDO GOMEZ ESCOBAR,                    )
an individual, and CARMEN RUFINO GABRIEL             )
MIRANDA, an individual, on behalf of themselves      )
and all other plaintiffs similarly situated, known   )      Case No. 1:18-cv-8005
and unknown,                                         )
                                                     )
                              Plaintiffs,            )
                                                     )
                      v.                             )
                                                     )
J.P. ENVIRONMENTAL PRODUCTS                          )
CORPORATION, an Illinois corporation, d/b/a          )
GREAT SEA CHINESE RESTAURANT, and                    )
FRED S. WANG, an individual,                         )
                                                     )
                              Defendants.            )

                           COLLECTIVE ACTION COMPLAINT

       The Plaintiffs, Leoncio Gumercindo Gomez Escobar (“Gomez”) and Carmen Rufino

Gabriel Miranda, (“Gabriel”) (together “Plaintiffs”), on behalf of themselves and all other

plaintiffs similarly situated, known and unknown, by and through their attorneys, Timothy M.

Nolan and Samuel D. Engelson of the Nolan Law Office, complain against Defendants, J.P.

Environmental Products Corporation, an Illinois corporation, d/b/a Great Sea Chinese Restaurant

(“Great Sea Chinese Restaurant”) and Frank S. Wang (“Wang”) (collectively the “Defendants”),

as follows:

NATURE OF THE SUIT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201,

et seq., the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1, et seq., and the Chicago

Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago, for

Defendants’ failure to pay Plaintiffs, and other similarly situated employees, statutory minimum



                                                1
      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 2 of 14 PageID #:2



wages and overtime compensation for hours worked over forty (40) in a work week, while

compensating the Plaintiffs, and other similarly situated employees, on an improper salary basis.

Plaintiffs, and other similarly situated employees, are current and former cooks, food preparers

and other kitchen staff employees of Defendants’ Great Sea Chinese Restaurant.

        2.      Plaintiffs bring this case as a collective action under 29 U.S.C. § 216(b).

Plaintiffs’ consent forms to act as the representative parties in this collective action are attached

as Exhibit A. (See Exh. A).

JURISDICTION AND VENUE

        3.      This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiffs’ state law

and municipal ordinance claims pursuant to 28 U.S.C. § 1367.

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), because

the facts and events giving rise to Plaintiffs’ claims occurred in this judicial district.

THE PARTIES

        5.      Plaintiff Gomez is a former employee of the Defendants’ Great Sea Chinese

Restaurant located at 3253 West Lawrence Avenue in Chicago, Illinois. Plaintiff Gomez worked

as a cook and food preparer at Defendants’ restaurant from approximately July 27, 2015 through

November 20, 2018.

        6.      Plaintiff Gabriel is also a former employee of the Defendants’ Great Sea Chinese

Restaurant. Plaintiff Gabriel worked as a food preparer at Defendants’ restaurant from

approximately May, 2017 through November 20, 2018.




                                                   2
       Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 3 of 14 PageID #:3



        7.       During the course of their employment, Plaintiffs regularly used and handled

goods and materials, including perishable food and food products, which moved in interstate

commerce prior to being used or purchased in Illinois.

        8.       Plaintiffs reside in and are domiciled in this judicial district.

        9.       Defendant J.P. Environmental Products Corporation does business as and operates

the Great Sea Chinese Restaurant on West Lawrence Avenue in Chicago, Illinois and is engaged

in selling and serving prepared food and beverages to customers for consumption on and off its

premises.

        10.      Upon information and belief, Defendants have earned more than $1,000,000 in

annual gross revenue during 2015, 2016, 2017 and 2018.

        11.      Defendant J.P. Environmental Products Corporation is registered in Illinois as a

corporation and its officers, registered agent and principal office are located within this judicial

district.

        12.      Defendant Wang is an owner of the Great Sea Chinese Restaurant and is the

president of the restaurant’s operating entity, J.P. Environmental Products Corporation.

        13.      At all times relevant to this action, Defendant Wang possessed extensive

oversight over the Great Sea Chinese Restaurant and its business operations. Defendant Wang

was the ultimate decision-maker with respect to Defendants’ payroll and wage and hour

practices; he possessed the authority to hire and fire Defendants’ employees; supervised and

controlled employee work schedules or conditions of employment; determined rate and method

of payment; and maintained employment records.

        14.      Upon information and belief, Defendant Wang resides in and is domiciled within

this District.




                                                    3
      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 4 of 14 PageID #:4



COMMON ALLEGATIONS

       15.     During the period from December, 2015 to November 20, 2018, Plaintiff Gomez

regularly worked six (6) days a week. On Sunday, Monday, Wednesday and Thursday, Plaintiff

Gomez typically worked from 10:30 a.m. to 9:30 p.m.; and, on Friday and Saturday, he typically

worked from 10:30 a.m. to 10:00 p.m. Plaintiff Gomez typically did not work Tuesday.

However, Plaintiff Gomez would occasionally work an entire seven (7) day work week including

Tuesdays.

       16.     Based on his schedule, Plaintiff Gomez regularly worked sixty-seven (67) hours

in individual workweeks from December, 2015 through November 20, 2018.

       17.     Defendants paid Plaintiff Gomez a bi-monthly salary on the 15th day and the last

day of each month with unreported cash in amounts ranging from $950.00 to $1,050.00 during

the relevant period.

       18.     Defendants paid Plaintiff Gomez below the federal and state minimum wage rate

throughout most of his employment, and paid Plaintiff Gomez below the municipal minimum

wage rate during the entire term of his employment with Defendants.

       19.     Defendants did not pay Plaintiff Gomez an overtime premium for hours worked in

excess of forty (40) in any work week.

       20.     During the period from May, 2017 to November 20, 2018, Plaintiff Gabriel

regularly worked six (6) days a week. On Sunday, Monday, Wednesday and Thursday, Plaintiff

Gabriel typically worked from 10:30 a.m. to 9:30 p.m.; and, on Friday and Saturday, he typically

worked from 10:30 a.m. to 10:00 p.m. Plaintiff Gabriel typically did not work Tuesday.

However, Plaintiff Gabriel would occasionally work an entire seven (7) day work week

including Tuesdays.




                                               4
      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 5 of 14 PageID #:5



       21.     Defendants paid Plaintiff Gabriel a bi-monthly salary on the 15th day and on the

last day of each month with unreported cash in amounts ranging from $900.00 to $1,100.00

during the relevant period.

       22.     Defendants paid Plaintiff Gabriel below the federal and state minimum wage rate

through most of his employment, and paid Plaintiff Gabriel below the municipal minimum wage

rate during the entire term of his employment with Defendants.

       23.     Defendants did not pay Plaintiff Gabriel an overtime premium for hours worked

in excess of forty (40) in any work week.

       24.     In violation of the statutes and implementing regulations of the FLSA, IMWL and

CMWO, 29 C.F.R. § 516, 820 ILCS § 105/8, and Ill. Adm. Code 210.700, Defendants failed to

create, maintain, and preserve complete and accurate payroll records for Plaintiffs and other non-

exempt employees.

COLLECTIVE ACTION ALLEGATIONS

       25.     Plaintiffs bring their FLSA claims as a collective action on behalf of themselves

and all other similarly situated current and former cooks, food preparers and kitchen staff

employees that worked for Defendants during the last three years before the filing of this suit.

       26.     During the last three years before the filing of this suit, Plaintiffs, and all other

similarly situated current and former cooks, food preparers and kitchen staff employees, have

had substantially similar job descriptions, job requirements and pay rates.

       27.     Plaintiffs, and other similarly situated current and former cooks, food preparers

and kitchen staff employees, were at times paid below the federal minimum wage rate.

       28.     Plaintiffs, and other similarly situated current and former cooks, food preparers

and kitchen staff employees, worked more than forty (40) hours in individual workweeks and




                                                  5
      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 6 of 14 PageID #:6



received no overtime compensation for hours worked in excess of 40 in a workweek due to

unlawful salary arrangements.

       29.     Plaintiffs, and the other similarly situated cooks, food preparers and kitchen staff

employees, were subject to Defendants’ common policy and plan to violate the FLSA by

willfully refusing to always pay minimum wages, and willfully refusing to pay overtime

compensation to cooks, food preparers and kitchen staff employees when they worked in excess

of forty (40) hours in an individual workweek.

       30.     During the last three years before the filing of this suit, Defendants had a common

policy and practice that consisted of (a) compensating the named Plaintiffs and other similarly

situated current and former cooks, food preparers and kitchen staff employees below the required

minimum wage and (b) never paying overtime compensation to the named Plaintiffs and other

similarly situated current and former cooks, food preparers and kitchen staff employees for any

hours worked in excess of forty (40) in a workweek.

       31.     Defendants at all times failed to pay Plaintiffs, and other similarly situated cooks

and kitchen employees, any overtime compensation, including at a rate of one and one-half times

their regular hourly rates of pay, when they worked more than forty (40) hours in an individual

work week.

       32.     Plaintiffs’ claims are substantially similar to the other similarly situated

employees based on Defendants’ common policy and plan to violate the FLSA minimum wage

and maximum hour provisions.

       33.     Defendants knew or should have known that their illegal wage and hour practices

violated the FLSA.




                                                  6
      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 7 of 14 PageID #:7



       34.     There are numerous similarly situated current and former cooks, food preparers

and kitchen staff employees who worked for Defendants’ restaurant and who would benefit from

the Court authorizing issuance of notice of this lawsuit so that these employees may opt-in to this

lawsuit.

       35.     The similarly situated current and former cooks, food preparers and kitchen staff

employees are known to the Defendants and are identifiable in Defendants’ timekeeping, payroll

and other records.

                                          COUNT I
                Violation of the Fair Labor Standards Act – Overtime Wages

       36.     Plaintiffs hereby incorporate paragraphs 1 through 35 as though stated herein.

       37.     Throughout their employment with Defendants, Plaintiffs were each an

“employee” of the Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

       38.     Plaintiffs were not exempt from the overtime wage provisions of the FLSA, 29

U.S.C. § 207, 213.

       39.     During the course of Plaintiffs’ employment with Defendants, Defendants

employed other cooks, food preparers and kitchen staff employees who were similarly not

exempt from the overtime wage provisions of the FLSA, 29 U.S.C. § 207, 213.

       40.     Throughout Plaintiffs' employment, Defendants were each an “employer” as

defined in the FLSA, 29 U.S.C. § 203(d).

       41.     Defendant Great Sea Chinese Restaurant is an “enterprise” within the meaning of

the FLSA, 29 U.S.C. §203 (a)(1), and operated as an enterprise engaged in commerce within the

meaning of the FLSA, U.S.C. 29 §203(s)(1)(a).

       42.     Pursuant to 29 U.S.C. § 207, for all weeks during which Plaintiffs and the other

non-exempt cooks, food preparers and kitchen staff employees worked more than forty (40)



                                                7
      Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 8 of 14 PageID #:8



hours, Defendants were obligated to pay them at a rate of one and one-half times their regular

hourly rates of pay for all hours worked over forty (40) in a workweek.

       43.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the Fair Labor Standards Act, 29 U.S.C. § 207.

       44.     Defendants’ violation of the Fair Labor Standards Act by refusing to pay

Plaintiffs’ overtime wages was willful and not in good faith. Defendants at all times failed to pay

overtime compensation even though Plaintiffs and other cooks, food preparers and kitchen staff

employees were scheduled to work and did work more than forty (40) hours in a work week, and

Defendants further avoided overtime wage obligations by placing Plaintiffs and other cooks,

food preparers and kitchen staff employees on an illegal salary compensation plan paid in cash

“under the table”. On information and belief, Defendants’ cash wage payments were not reported

to federal and state tax and revenue agencies. Additionally, Defendants failed to record the

number of hours worked by Plaintiffs and other non-exempt employees, and otherwise violated

the Act’s recordkeeping regulations.

       WHEREFORE, the Plaintiffs, Leoncio Gumercindo Gomez Escobar and Carmen

Rufino Gabriel Miranda, on behalf of themselves and all other plaintiffs similarly situated,

known and unknown, pray for a judgment against Defendants, J.P. Environmental Products

Corporation d/b/a Great Sea Chinese Restaurant and Frank S. Wang, as follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiffs’ regular hourly rates of pay for all hours which
               Plaintiffs worked in excess of forty (40) hours per week;

       B.      Liquidated damages in an amount equal to the amount of unpaid overtime
               compensation found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and




                                                 8
     Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 9 of 14 PageID #:9



       D.     Such other and further relief as this Court deems appropriate and just.

                                        COUNT II
               Violation of the Fair Labor Standards Act – Minimum Wages

       45.    Plaintiffs hereby incorporate paragraphs 1 through 35 as though stated herein.

       46.    Throughout their employment with Defendants, Plaintiffs were each an

“employee” of the Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

       47.    Plaintiffs were not exempt from the minimum wage provisions of the FLSA, 29

U.S.C. § 206, 213.

       48.    During the course of Plaintiffs’ employment with Defendants, Defendants

employed other cooks, food preparers and kitchen staff employees who were similarly not

exempt from the minimum wage provisions of the FLSA, 29 U.S.C. § 206, 213.

       49.    During the last three years before the filing of this suit, Defendants were each an

“employer” as defined in the FLSA, 29 U.S.C. § 203(d).

       50.    Defendant Great Sea Chinese Restaurant is an enterprise within the meaning of

the FLSA, 29 U.S.C. § 203(r)(1), and operates as an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

       51.    Pursuant to 29 U.S.C. § 206, Plaintiffs, as well as other non-exempt cooks, food

preparers and kitchen staff employees were entitled to be compensated according to the

applicable minimum wage rate.

       52.    Defendants’ violation of the Fair Labor Standards Act by refusing to pay Plaintiff

and other non-exempt cooks, food preparers, dishwashers and kitchen staff employees minimum

wages was willful and not in good faith. Defendants concealed their failure to pay minimum

wages by paying Plaintiffs with cash “under the table” and providing no wage statement records.

On information and belief, Defendants’ cash wage payments were not reported to federal and



                                                9
    Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 10 of 14 PageID #:10



state tax and revenue agencies. Additionally, Defendants failed to record the number of hours

worked by Plaintiffs and other non-exempt employees, and otherwise violated the Act’s

recordkeeping regulations.

       WHEREFORE, the Plaintiffs, Leoncio Gumercindo Gomez Escobar and Carmen

Rufino Gabriel Miranda, on behalf of themselves and all other plaintiffs similarly situated,

known and unknown, pray for a judgment against Defendants, J.P. Environmental Products

Corporation d/b/a Great Sea Chinese Restaurant and Frank S. Wang, as follows:

       A.      Judgment in the amount of unpaid minimum wages found due;

       B.      Liquidated damages in an amount equal to the amount of unpaid minimum wages
               found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT III
               Violation of the Illinois Minimum Wage Law – Overtime Wages

       53.     Plaintiffs hereby incorporate paragraphs 1 through 24 as though stated herein.

       54.     Throughout their employment with Defendants, Plaintiffs were each an

“employee” under the IMWL, 820 ILCS § 105/3(d).

       55.     Plaintiffs were not exempt from the overtime wage provisions of the IMWL, 820

ILCS § 105/1 et seq.

       56.     Throughout Plaintiffs’ employment, Defendants were each an “employer” as

defined in the IMWL, 820 ILCS § 105/3(c).

       57.     Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiffs worked

more than forty (40) hours, they were entitled to be compensated at a rate of one and one-half

times their regular hourly rates of pay.



                                                10
    Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 11 of 14 PageID #:11



       58.      Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the IMWL, 820 ILCS §

105/4(a).

       WHEREFORE, the Plaintiffs, Leoncio Gumercindo Gomez Escobar and Carmen

Rufino Gabriel Miranda, pray for a judgment against Defendants, Defendants, J.P.

Environmental Products Corporation d/b/a Great Sea Chinese Restaurant and Frank S. Wang, as

follows:

       A.       Judgment in the amount of unpaid overtime compensation found due at the rate of
                one and one-half times Plaintiffs’ regular hourly rates of pay for all hours which
                Plaintiffs worked in excess of forty (40) hours per week;

       B.       Statutory interest damages in the amount of two percent (2%) per month of the
                amount of underpayments;

       C.       Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
                and

       D.       Such other and further relief as this Court deems appropriate and just.

                                            COUNT IV
                Violation of the Illinois Minimum Wage Law – Minimum Wages

       59.      Plaintiffs hereby incorporate paragraphs 1 through 24 as though stated herein.

       60.      Throughout their employment with Defendants, Plaintiffs were each an

“employee” under the IMWL, 820 ILCS § 105/3(d).

       61.      Plaintiffs were not exempt from the minimum wage provisions of the IMWL, 820

ILCS § 105/4.

       62.      During the last three years before the filing of this suit, Defendants were each an

“employer” as defined in the IMWL, 820 ILCS § 105/3(c).

       63.      Pursuant to 820 ILCS § 105/4, Plaintiffs were entitled to be compensated

according to the applicable minimum wage rate under the IMWL.



                                                 11
       Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 12 of 14 PageID #:12



         WHEREFORE, the Plaintiffs, Leoncio Gumercindo Gomez Escobar and Carmen

Rufino Gabriel Miranda, pray for a judgment against Defendants, Defendants, J.P.

Environmental Products Corporation d/b/a Great Sea Chinese Restaurant and Frank S. Wang, as

follows:

         A.      Judgment in the amount of unpaid minimum wages found due;

         B.      Statutory interest damages in the amount of two percent (2%) per month of the
                 amount of underpayments;

         C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
                 and

         D.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT V
              Violation of the Chicago Minimum Wage Ordinance – Overtime Wages

         64.     Plaintiffs hereby incorporate paragraphs 1 through 24 as though stated herein.

         65.     Plaintiffs were each an “employee” under the CMWO § 1-24-10 of the Municipal

Code of Chicago and were not exempt from the overtime wage provisions of the CMWO § 1-24-

050.

         66.     Defendants were each an “employer” as defined in the CMWO § 1-24-10.

         67.     Under § 1-24-040, for all weeks during which Plaintiffs worked more than forty

(40) hours, they were entitled to be compensated at a rate of one and one-half times their regular

hourly rates of pay.

         68.     Defendants’ failure and refusal to pay any overtime wages for hours worked in

excess of 40 per week was a violation of the maximum hour provisions of the CMWO § 1-24-

040.

         WHEREFORE, the Plaintiffs, Leoncio Gumercindo Gomez Escobar and Carmen

Rufino Gabriel Miranda, pray for a judgment against Defendants, Defendants, J.P.



                                                  12
    Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 13 of 14 PageID #:13



Environmental Products Corporation d/b/a Great Sea Chinese Restaurant and Frank S. Wang, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiffs’ regular hourly rates of pay for all hours which
               Plaintiffs worked in excess of forty (40) hours per week;

       B.      Statutory interest damages in the amount of three times the amount of unpaid
               overtime;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and
       D.      Such other and further relief as this Court deems appropriate and just.

                                         COUNT VI
            Violation of the Chicago Minimum Wage Ordinance – Minimum Wages

       69.     Plaintiffs hereby incorporate paragraphs 1 through 24 as though stated herein.

       70.     Plaintiffs were each an “employee” under the CMWO, § 1-24-10 of the Municipal

Code of Chicago, and were not exempt from the minimum wage provisions of the CMWO, § 1-

24-050.

       71.     Defendants were each an “employer” as defined in the CMWO, § 1-24-10.

       72.     Under § 1-24-020(a), Plaintiffs were entitled to be compensated according to the

minimum wage requirements of CMWO.

       73.     Defendants’ failure and refusal to pay wages at the minimum wage rates was a

violation of the minimum wage provisions of the CMWO § 1-24-040.

       WHEREFORE, the Plaintiffs, Leoncio Gumercindo Gomez Escobar and Carmen

Rufino Gabriel Miranda, pray for a judgment against Defendants, Defendants, J.P.

Environmental Products Corporation d/b/a Great Sea Chinese Restaurant and Frank Wang, as

follows:

       A.      Judgment in the amount of unpaid minimum wages found due;




                                                13
    Case: 1:18-cv-08005 Document #: 1 Filed: 12/05/18 Page 14 of 14 PageID #:14



      B.     Statutory damages in the amount of three times the amount of unpaid minimum
             wages found due;

      C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
             and

      D.     Such other and further relief as this Court deems appropriate and just.



Dated: December 5, 2018                            Respectfully submitted,
                                                   Leoncio Gumercindo Gomez Escobar and
                                                   Carmen Rufino Gabriel Miranda
                                                   Plaintiffs, on behalf of themselves and all
                                                   other plaintiffs similarly situated, known and
                                                   known,


                                                   /s/ Timothy M. Nolan
                                                   ____________________________________
                                                   One of the attorneys for the Plaintiffs


Timothy M. Nolan (No. 6194416)
Samuel D. Engelson (No. 6326863)
NOLAN LAW OFFICE
53 W. Jackson Blvd., Ste. 1137
Chicago, IL 60604
Tel (312) 322-1100
Fax (312) 322-1106
tnolan@nolanwagelaw.com
sengelson@nolanwagelaw.com




                                              14
